ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Claims 1-7 and 11-16 remain for examination of which claims 1-3 and 11-13 have been amended in the Applicant’s reply.
Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 now recites “A steel wire for a, the steel wire containing”... The claim is missing the noun before “a”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0175795 A1 of Choi (US’795) cited in the IDS dated 08/05/2021.
List 1
Element
Instant Claims
(weight%)
Prior Art
(weight%)
C
0.40 – 0.70 
C: 0.4 to 0.7
Si
1.20 – 2.30 
Si: 1.5 to 3.5
Mn
0.20 – 0.80 
Mn: 0.3 to 1.0
Cr
0.20 – 0.80 
Cr: 0.01 to 1.5
P
0.015 or less
P: 0.02% or less
S
0.015 or less
S: 0.02% or less
N
0.010 or less
N: 0.02% or less
V, Nb
one or two of V: 0.01 – 0.20 and Nb: 0.01 – 0.10 with V + Nb ≥ 0.08
V: 0.005 to 0.5% 
Ti, Mo
Claim 2, 12: one or two of Ti: 0.01 – 0.15 and Mo: 0.01 – 0.40
Ti: 0.005 to 0.5%

Cu, Ni
Claim 3, 13: one or two of Cu: 0.01 – 0.40 and Ni: 0.10 – 0.60
Cu: 0.01 to 1.0
Fe + impurities
Balance
Balance







Regarding claims 1-3 and 11-13, US 2010/0175795 A1 of Choi (US’795) teaches {abstract, title, [0014]-[0080], claims 1-16} a steel wire rod for a high strength and high toughness spring, which has excellent cold workability in a latter process, and a method of manufacturing the steel wire rod wherein the steel has a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the limitation of “an average grain size of prior austenite is 20 μm or less”, the prior art teaches that its steel has “a prior (before cooling) austenite grain size is 8 µm or less.” {abstract, [0016], [0023]-[0024]} thereby reading on the instant limitation. 
Regarding the limitation of “a depth of surface decarburization is 0.1 mm or less”, the prior art teaches [0092] “in the steel composition defined according to the present invention, an amount of added Si is reduced to reduce an effect of surface decarbonization”, [0046] “Cu is useful to prevent surface decarbonization and improve a corrosion resistance. A decarbonized layer notably decreases a fatigue life of a spring after processing”, [0042] “Cr is useful to provide an oxidation resistance and temper softening, prevent surface decarbonization, and provide quenching properties”. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of US’795 to prevent surface decarbonization including in a range claimed in the instant claim since a surface decarbonized layer would decrease the fatigue life of the steel as taught by US’795. 
It is noted that the prior art does not explicitly teach that V and Nb satisfy the following Relational Expression 1: [V] + [Nb] ≥ 0.08 as claimed in the instant claims. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions – for example, the prior art teaches V: 0.005 to 0.5% and the prior art does not explicitly teach of Nb being present in the steel. Therefore, Relational Expression 1: [V]+[Nb] would have value of 0.005 to 0.5% which means that the claimed ranges overlap or lie inside ranges disclosed by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding the “steel wire” limitation of claim 11 and its dependents, it is noted that the prior art teaches of “a steel wire rod” and not specifically a steel wire. Nevertheless, one skilled in the art recognizes that a steel rod can be made into a steel wire by adjusting the thickness of the wire rod. With regard to the shape, size or proportion (in the instant case adjusting the thickness of the wire), merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV).
Regarding claim 4, the prior art teaches its steel has “an internal structure formed of ferrite and pearlite” [0016]-[0017] thereby reading on the instant limitations.
Regarding claim 5, the prior art teaches its steel has  “an internal structure formed of ferrite and pearlite”, “a sum of areal fractions of bainite and martensite structures among the internal structure of the steel wire rod may be less than 1%”, “Also, it is good that low temperature structures such as bainite and martensite are not formed as possible” . In addition, the prior art does not teach the presence of residual austenite in its final structure. {[0016]-[0017], [0069], Tables 1-3}.  Therefore, the microstructure of the prior art is ferrite and pearlite with their sum being greater than, in area%, 99% to 100% since it allows a sum of areal fractions of bainite and martensite structures to be less than 1% which infers that, pearlite and ferrite are individually present in the steel, in area%, > 0 to < 100 and > 0 to < 100  respectively provided that their sum is greater than, in area%, 99% to 100% ferrite. This means that the claimed range overlap or lie inside ranges disclosed by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 14, the prior art teaches its steel has  “an internal structure formed of ferrite and pearlite”, “a sum of areal fractions of bainite and martensite structures among the internal structure of the steel wire rod may be less than 1%”, “Also, it is good that low temperature structures such as bainite and martensite are not formed as possible” . In addition, the prior art does not teach the presence of residual austenite in its final structure. {[0016]-[0017], [0069], Tables 1-3}.  Therefore, the microstructure of the prior art reads on the claimed microstructure limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 6-7 and 15-16, although the prior art teaches “[0060] V and Ti are elements more helpful to the composition of the steel for a spring, which form carbide or nitride by solitarily or compositely adding and causes precipitation hardening, thereby improving spring properties. Contents of V and Ti are limited to be in ranges from 0.005 to 0.5 wt % and from 0.005 to 0.5 wt %, respectively. When the content is lower, since precipitation of V and Ti-based carbide and nitride is decreased, effects of controlling grain boundaries and improving spring properties such as fatigue properties and permanent deformation resistance are not enough”, it does not explicitly teach of the of a) carbide range and b) range of the ratio of non diffusible hydrogen to diffusible hydrogen as claimed in the instant claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above), b) the claimed and prior art products are identical or substantially identical in structure (see microstructural analysis above) and c) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification pp. 21:5-23:19}; Prior art – {[0061]–[0083] claims 9-16}. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 8,734,599 B2 (US’599). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’599 reveal a wire rod with substantially identical composition, PAGS (prior austenite grain size), and microstructure. 
It is noted that the claims of US’599 does not explicitly teach that V and Nb satisfy the following Relational Expression 1: [V] + [Nb] ≥ 0.08 as claimed in the instant claims. However, as the claims of US’599 discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions – for example, the claims of US’599 teaches V: 0.005 to 0.5% and t does not explicitly teach of Nb being present in the steel. Therefore, Relational Expression 1: [V]+[Nb] would have value of 0.005 to 0.5% which means that the claimed ranges overlap or lie inside ranges disclosed by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding the “steel wire” limitation of claim 11 and its dependents, it is noted that the claims of US’599 teaches of “a steel wire rod” and not specifically a steel wire. Nevertheless, one skilled in the art recognizes that a steel rod can be made into a steel wire by adjusting the thickness of the wire rod. With regard to the shape, size or proportion (in the instant case adjusting the thickness of the wire), merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV).
Regarding the other claimed properties, although the claims of US’599 does not explicitly teach of these limitations, it is expected that the alloy of the US’599 possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition, b) the claimed and prior art products are identical or substantially identical in structure and c) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy: instant specification pp. 21:5-23:19; US’599: claims 1-10]. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., excellent corrosion fatigue resistance properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instant claims require a wire rod (claims 1-7) and steel wire (claims 11-16) and do not require the wound coil or a spring with specific microstructure as required by the instant claims.  Regarding the limitation of “a depth of surface decarburization is 0.1 mm or less”, the prior art teaches [0092] “in the steel composition defined according to the present invention, an amount of added Si is reduced to reduce an effect of surface decarbonization”, [0046] “Cu is useful to prevent surface decarbonization and improve a corrosion resistance. A decarbonized layer notably decreases a fatigue life of a spring after processing”, [0042] “Cr is useful to provide an oxidation resistance and temper softening, prevent surface decarbonization, and provide quenching properties”. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of US’795 to prevent surface decarbonization including in a range claimed in the instant claim since a surface decarbonized layer would decrease the fatigue life of the steel as taught by US’795. Therefore, the decarburization of the steel as claimed would be obvious to one skilled in the art. 
Regarding the arguments that the properties specifically the decarburization depth can only be produced by the two step cooling process of the instant claims, Applicant's arguments have been fully considered but they are not persuasive. However, there is no data in the instant specification that would lead one to this conclusion. There are two examples in Table 2 labeled as Comparative Example 6 and Comparative Example 7 with them using Steel type No. Inventive steel 1 and Inventive steel 2 respectively. Although both of them fails to the decarburization depth of the instant claims, it is noted that there are multiple changes between these samples and what are classified as “Inventive Example”. Some of the changes include composition as well as the various cooling rates. Therefore, there is no factual evidence that would lead one to the conclusion that the claimed decarburization is only present in the two step cooling process of the instant application. Moreover, if one does not want decarburization, there are multiple methods to reach that goal – for example, the steel would not be subjected to decarburization treatment or as the prior art teaches one can modulate the chemical composition such as Si (see prior art) to circumvent decarburization of the steel.
With respect to the double patenting rejections, Applicant's arguments have been fully considered but they are not persuasive. As noted above, it is expected that the alloy of the US’599 possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition, b) the claimed and prior art products are identical or substantially identical in structure and c) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy: instant specification pp. 21:5-23:19; US’599: claims 1-10].  It is noted that Applicant argues that the two step process is missing in the patent and therefore the claims of the patent would not have all of the claimed properties. However, there is no data in the instant specification that would lead one to this conclusion. There are two examples in Table 2 ;labeled as Comparative Example 6 and Comparative Example 7 with them using Steel type No. Inventive steel 1 and Inventive steel 2 respectively. Although both of them fails to the decarburization depth of the instant claims, it is noted that there are multiple changes between these samples and what are classified as “Inventive Example”. Some of the changes include composition as well as the various cooling rates. Therefore, there is no factual evidence that would lead one to the conclusion that the claimed decarburization is only present in the two step cooling process of the instant application.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733